The opinion of the court was delivered, by
Thompson, J.
Abraham Ketler, deceased, devised all his property, real and personal, to his wife for life, with remainder to the two sons of -Jesse Large, viz., Jacob and Charles Large, in fee, equally. The latter died before the testator, leaving issue,, one son, Charles Albert Large. The real estate of the testator was valuable, but unproductive, and the widow applied to the Orphans’ Court for a sale of it, alleging that the income from it was not sufficient for her maintenance. In this application Jacob Large, being of age, joined, and so also did the guardian of the minor, Charles Albert Large.
The court decreed the sale, directing the investment of the proceeds for the benefit of the widow for life. After this Jacob Large died leaving a widow, but no issue, who also died before the widow of the testator, leaving a will, in which she devised the share of her husband in the estate of Abraham Ketler, deceased, as money, to her sons, John Roberts, Thomas J. Roberts, and to Susannah Harper, her daughter. The sole question now is, whether the interest in her husband in the.estate of Abraham Ketler was real or personal after the sale by the Orphans’ Court, and vested at his death in her'?
The auditor and court below held it was personal, and distributed it to the residuary legatees of the widow of Jacob Large. The Act of the 3d April 1851, § 1, clause ii., Bright. Dig. 292, 9th ed., relieves all doubt on that subject. It provides for the sale of the realty, whether held by will or otherwise, when there is a minor or minors, and for the investment of the proceeds of sale for the benefit of the tenant for- life, and when that estate is determined, it directs that the principal sum “ shall be paid by the trustee of the fund to the person or persons entitled to the same.” This act recognises what is to be found in many cases preceding its passage, that where a conversion has taken place of land into money for a specific purpose, after the purpose has been subserved, the proceeds descend as money, and not land: Grider v. McClay, 11 S. & R. 224; Dyer v. Cornell, 4 Barr 359; Carter v. Trueman, 7 Id. 315 ; Pennel’s Appeal, 8 Harris 515; Ross v. Drake, 1 Wright 373. Treating the order of the Orphans’ Court as right, in decreeing the sale of Jacob Large’s share in the land, who was of full age as well as the minors, there being no objection to it; the remainder having thus vested in him on the death of the testator, it remained unchanged in its original *386character during the life of testator’s widow for the purposes of the will, but for no other, and when he died it vested in his legal representatives in the character of land for the same purposes, but on the death of the tenant for life it was to be distributed as money. Ever after conversion it was liable to descend as money, although, for other purposes, it was to be regarded as realty. This is strongly asserted in the cases of Carter v. Trueman, 7 Barr, and in Dyer v. Connell, 8 Harris, supra, and needs no further argument to prove it. We do not decide that the Orphans’ Court, under the act, could decree a sale of the property of an adult sui juris, but as Jacob Large’s activity in promoting and assenting to the sale would estop him from ever contesting it, we here choose to treat it as regular. The moment he died it vested in the widow in the character in which he would have taken it when the life estate should determine if he had lived, namely, as money. We discover nothing else which requires special notice, and for the reasons given,
The decree of the Orphans’ Court is affirmed at the costs of the appellant.